DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 June 2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-9, 11-14, 16-18, and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable for at least the reasons of “each memory cell including a variable resistance pattern having an upper surface which is rounded, wherein each of the plurality of memory cells is programmed by performing a program operation to store logic states having different threshold voltages in each of the plurality of memory cells, and wherein the variable resistance pattern functions as a memory material and a selection material during the program operation and maintains an amorphous state before and after the programming operation” as set forth in the claimed combination. The prior art known to the Examiner does not teach or suggest, alone or in combination, these features of the memory device of independent claim 1.  Claims 2-9, 11-13, 21, and 22 depend from claim 1 and are allowable for at least these reasons. 

Claim 14 is allowable for at least the reasons of “each memory cell including a variable resistance pattern having an upper surface which is rounded and a cross-section of an L shape, a first insulating spacer disposed over the variable resistance pattern of each of the memory cells; and a second insulating spacer disposed over the first insulating spacer, wherein a lowermost surface of the second insulating spacer is coplanar with a lowermost surface of the variable resistance pattern” as set forth in the claimed combination. The prior art known to the Examiner does not teach or suggest, alone or in combination, these features of the memory device of independent claim 14.
Claim 16 is allowable for at least the reasons of “each memory cell including a variable resistance pattern having a cross- section of an L shape and a rounded upper surface, the variable resistance pattern including a chalcogenide; and a first insulating spacer disposed over the variable resistance pattern of each of the memory cells, wherein a top of the first insulating spacer is lower than a top of the variable resistance pattern so that a portion of the rounded upper surface of the variable resistance pattern is covered by the first insulating spacer and a remaining portion of the rounded upper surface of the variable resistance pattern is exposed by the first insulating spacer” as set forth in the claimed combination. The prior art known to the Examiner does not teach or suggest, alone or in combination, these features of the memory device of independent claim 16.  Claims 17, 18, 20, and 23 depend from claim 16 and are allowable for at least these reasons. 
The closest prior art was previously made of record and applied in the final rejection mailed 4/15/2021.  Applicant’s amendments overcome the prior art rejections and Applicant’s remarks filed 6/15/2021 are persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822